DETAILED ACTION
Claims 1-5, 7-15, 17, 18 and 20-23 are pending.  Claims 1, 11, 13 and 20 have been amended.  Claim 19 has been canceled.  Claim 23 has been added.  Claims 1-5, 7-14, 17, 18 and 20-23 are allowed.
The instant application is a continuation of 15/456,256 filed on 03/10/2017.
The instant application claims priority to provisional application 62/438,190 filed on 12/22/2016.
The objection has been overcome in view of the amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-5, 7-15, 17, 18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include Srivastava1, Cowling2 and Wang3.

Srivastava teaches a system with servers that operate to maintain replicas of one or more files (Paragraph 32).  Srivastava further teaches determining whether to prepare a delta file reflecting differences between a base file and a revised version of the file (Paragraph 14).

Cowling teaches immutable data (Paragraph 68).

Wang teaches scheduling imports and exports of files (Column 5 Lines 23-24).  Wang further teaches that scheduling may improve bandwidth (Column 5 Lines 24-26).  Wang further teaches that no particular order is necessary and operations can be omitted, skipped and/or reordered (Column 7 Lines 41-44).


“in response to the export action being dependent upon and ordered ahead of an import action to import one or more data objects associated with the first data object to the first replication system, permitting the import action to be reordered ahead of the export action while maintaining an order of the import action with respect to other import actions to the first replication system.”

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 Patent Application Publication No. 2007/0288533
        2 Patent Application Publication No. 2016/0092491
        3 United States Patent No. 9,444,798